Citation Nr: 0711044	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-51 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
to include as secondary to service-connected circumcision.

2.  Entitlement to service connection for impotence, to 
include as secondary to service-connected circumcision.

3.  Entitlement to a separate, initial rating in excess of 10 
percent for post-traumatic arthrosis with limitation of 
motion of the left ankle.

4.  Entitlement to an increased rating for service-connected 
scars, residuals of a shell fragment wound to the left ankle, 
currently rating as 10 percent disabling.

5.  Entitlement to a compensable rating for service-connected 
circumcision scars resulting from skin graft.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By an October 1996 rating decision, the RO, in 
part, denied a rating in excess of 10 percent for the 
veteran's service-connected left ankle scar, shell fragment 
wound residuals, as well as a compensable rating for his 
circumcision residuals.  Thereafter, by a September 1997 
rating decision, the RO denied service connection for a 
bladder disorder and impotence.  

In a February 1999 decision, the Board, in part, remanded the 
veteran's bladder, impotence, left ankle scars, and 
circumcision claims for additional development.  The case was 
subsequently returned to the Board in July 2002, at which 
time the Board granted a separate compensable rating of 10 
percent for post-traumatic arthrosis of the left ankle with 
limitation of motion.  In addition, the Board denied the 
veteran's bladder, left ankle scar, and circumcision scar 
claims.  Further, the Board noted that it was undertaking 
additional development on the impotence claim pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3.104 (January. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).

By a November 2002 rating decision, the RO effectuated the 
Board's grant of service connection for a separate rating of 
10 percent for traumatic arthritis of the left ankle, 
effective August 22, 1997.  The veteran has not disagreed 
with the effective date assigned for the separate rating.  

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
By a June 2003 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision and remanded the case for 
readjudication.  In essence, the joint motion contended that 
VA had not satisfied the statutory duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA).

In October 2003, the Board remanded the veteran's impotence 
claim, noting that the provisions of 38 C.F.R. § 19.9(a)(2), 
which had allowed the Board to undertake evidentiary 
development had been invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thereafter, in December 
2003, the Board remanded the remaining appellate issues for 
additional development in accord with the provisions of the 
aforementioned joint motion, to include VCAA-compliant 
notification.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed to the 
extent permitted by the cooperation of the veteran.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony at a hearing conducted before 
personnel at the RO in May 2000, a transcript of which has 
been associated with his VA claims folder.  

As an additional matter, it is noted that the veteran also 
perfected an appeal on the issue of entitlement to an initial 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  This rating was subsequently increased to 
100 percent by an October 2000 rating decision, effective 
July 5, 2000.  Thereafter, by a January 2001 statement, the 
veteran withdrew his appeal as to the initial rating assigned 
for his PTSD.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All necessary development and notification has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current bladder 
disorder and/or impotence due to active service, to include 
as secondary to his service-connected circumcision residuals.

3.  The veteran's service-connected left ankle arthrosis does 
not result in marked limitation of motion, even when taking 
into consideration his complaints of pain.

4.  The veteran's service-connected left ankle and 
circumcision scarring is superficial/well-healed.

5.  The veteran's service-connected left ankle scarring does 
not cover 20 to 40 percent of the entire body or of exposed 
areas affected.

6.  The veteran's service-connected circumcision scarring is 
not tender or painful on objective examination; nor has it 
resulted in frequent loss of skin over the scar; nor does it 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater; nor does it cover at least 5 percent, but less than 
20 percent, of the entire body, or of exposed areas affected.

7.  Neither the veteran's service-connected left ankle or 
circumcision scarring is manifested by ulceration or itching 
of the scars, nor do they require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

8.  The veteran's service-connected circumcision residuals 
have not resulted in the removal of the testicles.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bladder 
disorder and/or impotence, to include as secondary to 
service-connected circumcision.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic arthrosis with limitation of motion of the 
left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).

3.  The criteria for an initial rating in excess of 10 
percent  for service-connected scars, residuals of a shell 
fragment wound to the left ankle, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 
7800-7806 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7806 (2002).

4.  The criteria for a compensable rating for service-
connected circumcision scars are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4115b (Diagnostic Code 7524), 4.118 
(Diagnostic Codes 7800-7806) (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in those claims.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7- 2004.  Under such circumstances, the Federal 
Circuit has indicated that this defect can be remedied by a 
fully compliant VCAA notice issued prior to a readjudication 
of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

Here, the veteran was sent VCAA notification letters in 
February 2004 and March 2005.  Taken together, these letters 
noted the current appellate issues, informed the veteran of 
the evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  He 
was also sent letters in June 2000, May 2001, June 2001, June 
2005, and January 2006, which kept him apprised of the 
actions VA had taken in developing his claims.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a February 2007 statement, the 
veteran's accredited representative cited to relevant 
portions of 38 C.F.R. Part 3 regarding service connection 
claims, and to 38 C.F.R. Part 4 regarding the assignment of 
disability rating(s).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that none of the notice letters 
provided to the veteran include the specific information on 
disability rate(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons stated below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims, and, as such, any deficiency with respect 
to this notice is moot.  Moreover, as already noted, the 
veteran has indicated familiarity with the elements necessary 
to substantiate his claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, he has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the May 2000 RO hearing.  The Board also notes that he was 
accorded multiple VA medical examinations in this case 
including in September 1996, April 1999, May 1999, May 2001, 
July 2001, and February 2006.  He was scheduled to undergo 
additional examination regarding his increased rating claims, 
but failed to appear.  Consequently, the Board concludes that 
the duty to assist has been satisfied in this case to the 
extent permitted by the cooperation of the veteran.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist 
is not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).
I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required prior thereto 
to consider whether service connection was warranted pursuant 
to the holding in Allen, supra, the veteran is not prejudiced 
by the Board decision to proceed with the adjudication of 
this case.  See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a bladder disorder and impotence, 
to include as secondary to his service-connected circumcision 
residuals.

Initially, the Board acknowledges that a March 2004 private 
medical statement from M. S. P., M.D. (hereinafter, "Dr. 
P"), noted that the veteran had, among other things, history 
of penile injury with dysuria, frequency, urgency, and loss 
of function with erectile dysfunction (ED) due to severity of 
pain and discomfort.  However, despite Dr. P's statement a 
thorough review of the competent medical evidence does not 
indicate any treatment for or a diagnosis of a current 
bladder disorder.  Moreover, there was no evidence of any 
such disability on VA genitourinary (GU) examinations 
conducted in April 1999, July 2001, and February 2006.  For 
example, the July 2001 VA examiner noted that the veteran had 
a diagnosis of benign prostatic hypertrophy but not orchitis, 
testicular problems, prostatitis or other genitourinary 
disorders.  The examiner found no inguinal hernias.  The 
testicles were normal.  The urethral meatus was easily opened 
and apparently of normal caliber.  Urinalysis was normal, but 
the examiner noted that urine drug screening was recently 
positive for cocaine.  Similarly, the only deformity noted on 
a February 2006 examination was a nontender, hypopigmented 
area along the ventral surface of the penis.  He had 
bilaterally descended testicles free of any palpable 
abnormalities.  There was no lymphadenopathy or hernia 
present.  As such, the competent medical findings do not 
actually support a finding that the veteran currently has a 
chronic bladder disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Even if the Board were to find that the veteran currently has 
a bladder disorder, there is no competent medical opinion of 
record which relates the etiology of such a condition to 
active service, to include as secondary to the service-
connected circumcision residuals.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

With respect to the veteran's claim of impotence, the Board 
acknowledges that the veteran's service medical records 
reflect that he underwent circumcision and fuguration of 
venereal warts of foreskin in January 1967.  He was 
discharged on the first post-operative day, and developed 
high fever, pain in abdomen, nausea, and vomiting.  Diagnosis 
was gangrenous gas forming penile skin infection, secondary 
to circumcision operation, etiology peptostreptococcus 
anearobis and bacteroides.  In February 1967, he underwent a 
skin graft from right thigh to the penis.  Nevertheless, he 
was not diagnosed with impotence while on active duty.  In 
fact, his GU system was evaluated as normal on his February 
1968 separation examination.  Further, digital rectal and 
anal exam was normal.  The examiner also noted that the 
veteran had had several episodes of gonorrhea and non-
specific urethritis - no complications; one episode of acute 
epididymitis - no complications; and circumcision with post-
op infection and split thickness graft to penis - well-
healed.

As to whether the veteran currently has impotency due to 
active service, to include his service-connected circumcision 
residuals, the Board notes that there is competent medical 
evidence which both supports and refutes these claims.

The evidence in support of the veteran's claims includes the 
March 2004 private medical statement from Dr. P.  In this 
statement, Dr. P noted that he had followed the veteran for 
several years, and that the veteran had, among other things, 
history of penile injury with dysuria, frequency, urgency, 
and loss of function with ED due to severity of pain and 
discomfort.

The evidence against the veteran's claims includes a July 
2001 VA GU examination, which assessed complaints of erectile 
dysfunction with poor healing of skin graft.  However, the 
examiner stated that he did not necessary see clear evidence 
to confidently support this claim that poor healing of the 
circumcision and skin graft had caused his impotency.  
Moreover, the examiner stated that if the veteran did have 
impotency, it could be due to any other reason such as 
cocaine abuse, smoking, alcoholism, or simply 
psychogenic/PTSD, etc.

The veteran underwent an additional VA GU examination in 
February 2006, at which he was diagnosed with circumcision 
with post-operative infection; and skin graft to the ventral 
surface of the penis.  Further, the examiner stated that he 
had thoroughly reviewed the claims folder, and opined that it 
was "not as likely as likely" that the veteran's current 
erectile dysfunction was related to his previous circumcision 
and post-operative course.  The examiner also noted that the 
veteran was purportedly told that he was infertile secondary 
to his previous penile surgery, but that there was no medical 
data to suggest this.  

Inasmuch as the February 2006 VA GU examiner's opinion was 
based upon both an evaluation of the veteran and review of 
his claims folder - which would have included both the July 
2001 VA examination and the March 2004 statement from Dr. P - 
the Board finds that this opinion is based upon the most 
accurate understanding of the veteran's medical history.  
Therefore, the Board finds that this opinion is entitled to 
the most weight in the instant case.  As this opinion is 
against the veteran's claim, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran currently has impotence due to active service, to 
include as secondary to his service-connected circumcision 
residuals.



II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left ankle arthrosis.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.	 Left Ankle Arthrosis

Limitation of motion of the ankle is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Under this Code, a 10 
percent rating is assigned if the limitation is moderate, and 
a maximum 20 percent rating if the limitation is marked. 

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his left ankle on the basis of 
limitation of motion.  

Range of motion of the left ankle on a September 1996 VA 
examination was found to be 15 degrees of dorsiflexion and 30 
degrees of plantar flexion.  

Private medical records dated in August 1998 note that the 
veteran had a normal gait, and he had "essentially" full 
range of motion at the ankles.  

On a VA examination conducted in May 1999, the veteran 
complained of persistent pain overlying the posterolateral 
aspect of the left ankle, as well as ankle pain and swelling.  
Dorsiflexion was to 20 degrees, as compared to 35 degrees in 
the opposite lower extremity, and ankle flexion plantar was 
to 30 degrees compared to 40 degrees on the opposite lower 
extremity.  There was no subtalar motion, compared to supple 
subtalar motion on the right side.

On functional capacity test conducted in January 2000 for VA 
purposes, the veteran exhibited an antalgic gait when 
treadmill testing was conducted. The range of dorsiflexion of 
the left ankle was approximately 50 percent of normal, and 
was equal to right ankle range of motion for dorsiflexion. 
The veteran had 80 percent of normal plantar flexion in the 
left ankle, as compared to 90 percent in the right. The 
report noted that there were minimal degenerative changes in 
the left ankle on radiologic examination, as well as metallic 
foreign bodies.

By a statement submitted in January 2001, the veteran asked 
to be rescheduled for VA examination.  However, there is no 
notation that the veteran reported ankle pain or other ankle 
disability when he appeared for a May 2001 examination, and 
there is no notation regarding left ankle disability.  As 
indicated above, he did not report for the examination 
scheduled in accord with the December 2003 Board remand.  

In view of the foregoing range of motion findings, the Board 
finds that even with the veteran's complaints of pain, the 
evidence does not reflect more than moderate limitation of 
motion, especially in comparison to the normal range of 
motion findings at 38 C.F.R. § 4.71, Plate II.  The Board 
notes that it considered the applicability of "staged" 
ratings pursuant to Fenderson, supra, but, as detailed above, 
there were no objective range of motion findings during any 
portion of the appeal period which indicated that he was 
entitled to a rating in excess of 10 percent even when taking 
into consideration his complaints of pain.  

B.  Scars

The criteria for evaluating scars is found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7806.

The Board notes that the criteria for rating skin disorders, 
including scars, were revised effective August 30, 2002 
(during the instant appeal period). When the applicable 
regulations are amended during the pendency of an appeal, as 
here, the version of the regulations most favorable to the 
veteran is to be applied from the effective date of the 
criteria change, but not prior. VAOPGCPREC 3-2000.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's left ankle and 
circumcision scars are clearly not part of the head, face, or 
neck, this Code is not applicable in the instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars, and, as such, were not applicable to 
the service-connected left ankle and circumcision scars.  
Accordingly, only the current version of these Codes are for 
application.

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

Diagnostic Code 7806 provides for evaluation of dermatitis 
and eczema.  Prior to August 30, 2002, a zero percent rating 
was warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.

Under the current version of this Code, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Left Ankle Scar

Initially, the Board notes that the veteran's service-
connected left ankle scar, residual of shell fragment wound, 
is evaluated as 10 percent disabling, as a tender and painful 
scar pursuant to Diagnostic Code 7804.  However, both prior 
to and as of August 30, 2002, this Code provided a maximum 
rating of 10 percent, as do Diagnostic Codes 7802 and 7803.  
Thus, these Codes are inapplicable to the veteran's current 
claim for a rating in excess of 10 percent.

With respect to Diagnostic Codes 7801 and 7805, the Board 
must reiterate that the veteran's left ankle has a separate 
evaluation based upon limitation of motion.  Consequently, to 
also evaluate the scar on that basis would be a violation of 
the prohibition against pyramiding.  38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Board also observes that left ankle scarring has been 
consistently described as either superficial and/or well-
healed; i.e., it is not a deep scar associated with 
underlying soft tissue damage.  As such, it also supports a 
finding that Diagnostic Code 7801 is not for application in 
the instant case.

In regard to Diagnostic Code 7806, the Board notes that there 
is no evidence of ulceration or itching of the scars.  Thus, 
the "old" version of Diagnostic Code 7806, in effect prior 
to August 30, 2002, is not for application.  

As for the "new" version of this Code in effect since 
August 30, 2002, the Board finds that the service-connected 
disability does not cover 20 to 40 percent of the entire body 
or of exposed areas affected.  For example, the September 
1996 VA examination noted multiple small, superficial skin 
lesions consistent with scars over the lateral aspect of the 
ankle.  Similarly, the May 1999 VA joints examination noted 
multiple well-healed scars overlying the dorsum of the left 
ankle as well as the posterolateral aspect.  It was also 
noted that he had a 5 x 5 mm subcutaneous foreign body that 
was mobile and tender to palpation overlying the posterior 
and lateral aspect of the lateral malleolus.  Further, there 
is no indication that his ankle scars require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Consequently, the Board concludes that he does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under the revised version of Diagnostic 
Code 7806.

There being no other potentially applicable Diagnostic Codes, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his service-connected left ankle scarring.

Circumcision Scars

The veteran's disability due to the service-connected 
residuals of circumcision with scars resulting from skin 
graft is currently evaluated under Diagnostic Codes 7805-
7524.  (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.).

As noted above, Diagnostic Code 7805 provides criteria for 
evaluating disability due to scars based on limitation of 
function.  

Diagnostic Code 7524 provides criteria for evaluation of 
disability due to removal of a testis.  38 C.F.R. § 4.115b.  
Under this Code, a noncompensable evaluation is warranted for 
removal of one testis.  A compensable, 30 percent evaluation 
is warranted for removal of both testes.  

With respect to Diagnostic Code 7805, the Board notes that 
the April 1999 VA GU examiner noted that the scars from the 
circumcision and surgery subsequent to complications of that 
circumcision were not painful to palpation.  No diagnosis or 
findings regarding disability due to circumcision with 
residual skin graft scars on the penis is noted or referenced 
in a May 2000 favorable SSA decision submitted by the 
veteran.  On VA examination conducted in July 2001, the 
penile shaft appeared essentially normal, with a well-healed 
skin graft.  There was no pulling of the penis to one side or 
the other.  The urethral meatus was easily opened and 
apparently of normal caliber.  No inguinal hernias were 
present.  Similarly, the February 2006 VA GU examiner noted, 
in part, that there was no inguinal lymphadenopathy or hernia 
present.  In view of the foregoing, the Board finds that the 
competent medical evidence establishes that the circumcision 
in service and skin graft scar have not limited the veteran's 
function.  As such, he is not entitled to a compensable 
rating under Diagnostic Code 7805.

In regard to Diagnostic Code 7254, the Board notes that the 
April 1999 VA GU examiner found that the testes, epididymis, 
and spermatic cord were normal.  The subsequent July 2001 VA 
examination revealed the testes to be normal.  Moreover, on 
the recent February 2006 VA examination, it was noted that 
scrotal examination revealed bilaterally descended testicles 
free of any palpable abnormalities.  As such, the Board finds 
that the veteran's service-connected circumcision residuals 
have not resulted in removal of his testicles.  Therefore, he 
is not entitled to a compensable rating under Diagnostic Code 
7254.

As to whether the veteran is otherwise entitled to a 
compensable rating under any of the potentially applicable 
Diagnostic Codes for evaluating scars, the Board notes that 
the VA examiners have consistently found the circumcision 
scar to be superficial/well-healed; i.e., it is not deep.  In 
fact, the July 2001 VA GU examiner specifically diagnosed a 
superficial scar, penis.  Therefore, Diagnostic Code 7801 is 
not for application.

The Board further notes that the April 1999 VA GU examination 
found that the scars from the circumcision and resulting 
surgery were not painful to palpation.  In addition, the July 
2001 VA examiner found the penile shaft to be essentially 
normal, with a well-healed skin graft; no poor healing of the 
skin graft.  Further, even though the February 2006 VA 
examiner found a hypopigmented area along the ventral surface 
of the veteran's penis, consistent with previous skin graft, 
it was found to be nontender.  Moreover, there is no 
competent medical evidence indicating there is frequent loss 
of skin over the circumcision scar; i.e., the competent 
medical evidence does not indicate that the scar is unstable.  
Consequently, neither Diagnostic Code 7803 nor 7804 is for 
consideration.

In addition, the Board notes that, as with the left ankle 
scarring, there is no evidence of ulceration or itching of 
the circumcision scars.  Thus, the "old" version of 
Diagnostic Code 7806, in effect prior to August 30, 2002, is 
not for application.  

With respect to both Diagnostic Codes 7802, and the revised 
version of 7806, the Board notes that both Codes evaluate 
scar(s) based upon the measurement/size thereof.  However, 
the competent medical evidence does not reflect that the 
service-connected circumcision scars cover an area or areas 
of 144 square inches (929 sq. cm.) or greater, nor do they 
cover at least 5 percent, but less than 20 percent, of the 
entire body, or of exposed areas affected.  The April 1999 VA 
GU examination noted a 1 x 3 cm skin graft in the mid penis 
shaft.  None of the subsequent VA examinations indicated that 
this scar measured a larger area.  Accordingly, the Board 
finds that the veteran is not entitled to a compensable 
rating under either of these Codes on this basis.

In addition, the Board notes that, as with the left ankle 
scarring, the medical evidence does not reflect that the 
veteran's service-connected circumcision scar is treated by 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, he is not entitled to a 
compensable rating under the revised version of Diagnostic 
Code 7806 on this basis either.

There being no other potentially applicable Diagnostic Codes 
for evaluating the veteran's service-connected circumcision 
scar, the Board concludes that the preponderance of the 
evidence is against this claim.

C.  Extraschedular Rating

The Board notes that the RO included the regulation 
pertaining to extraschedular evaluations, 38 C.F.R. § 
3.321(b), in the November 1997 Statement of the Case.  
However, the RO did not then or at any other time 
specifically adjudicate the matter of the veteran's 
entitlement to an extraschedular rating.  Moreover, it does 
not appear that the veteran has raised the matter of his 
entitlement to an extraschedular rating.  His contentions 
have been limited to that discussed above, i.e., that he is 
entitled to higher schedular ratings for his service-
connected left ankle arthrosis, left ankle scar, and 
circumcision scars.  Although he has asserted that his 
circumcision residuals have resulted in bladder problems, 
impotency, and infertility, for the reasons discussed above 
the Board has concluded that service connection is not 
warranted for these disabilities.  Thus, such problems are 
not for consideration in the instant case.  Further, it does 
not appear that the veteran or his representative have not 
identified any factors which may be considered to be 
exceptional or unusual, to include frequent periods of 
hospitalization and/or marked interference with employment 
due to the service-connected disabilities that are the 
subject of this appeal.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in reaching the decision in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a bladder disorder, to 
include as secondary to service-connected circumcision, is 
denied.

Entitlement to service connection for impotence, to include 
as secondary to service-connected circumcision, is denied.

Entitlement to an initial, separate rating in excess of 10 
percent for post-traumatic arthrosis with limitation of 
motion of the left ankle is denied.

Entitlement to an increased rating for service-connected 
scars, residuals of a shell fragment wound to the left ankle, 
currently rated as 10 percent disabling, is denied.

Entitlement to a compensable rating for service-connected 
circumcision scars resulting from skin graft is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


